341 F.2d 921
In the Matter of J. Jay VANDERGRIFT.Marjorie Holmes Vandergrift, Appellant.
No. 14999.
United States Court of Appeals Third Circuit.
Argued Feb. 19, 1965.Decided March 4, 1965.

Howard I. Scott and Kountz, Fry & Meyer, Pittsburgh, Pa.  (A. E. Kountz, Lawrence B. Niemann, Tice F., Ryan, Jr., and Ryan, Newman Geer & Goldring, Pittsburgh, Pa., on the brief), for appellant.
Henry C. Herchenroether, Jr., Pittsburgh, Pa.  (Alter, Wright & Barron, Pittsburgh, Pa., James F. McMullan, Clark, Ladner, Fortenbaugh & Young, Philadelphia, Pa., on the brief), for appellees.
Before KALODNER and SMITH, Circuit Judges, and KIRKPATRICK, District Judge.
PER CURIAM:


1
On review of the record we find no error.


2
The Order of the District Court will be affirmed for the reasons so well stated in the Opinion of Judge Wilson reported at 232 F.Supp. 857 (W.D.Pa.1964).